PER CURIAM:
Javon Stephenson seeks to appeal the district court’s order dismissing his Fed.R.Civ.P. 60(b) motions, dismissing claims that were not particularized and granting his motion to amend his complaint to add claims under the First Amendment and the Religious Land Use and Institutionalized Persons Act. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Stephenson seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.